In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐2840 
INDIANA ELECTRICAL WORKERS PENSION BENEFIT FUND, et al., 
                                    Plaintiffs‐Appellants, 

                                  v. 

MANWEB SERVICES, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
           No. 10‐cv‐00980 — Sarah Evans Barker, Judge. 
                     ____________________ 

   ARGUED DECEMBER 8, 2016 — DECIDED MARCH 12, 2018 
               ____________________ 

   Before MANION, KANNE, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. For a second time in this case, we 
consider whether defendant‐appellee ManWeb Services, Inc. 
is a successor in interest to a defunct employer that owes with‐
drawal charges to a multiemployer pension plan. The original 
employer was Tiernan & Hoover, but everyone refers to it as 
“Freije” after its key founder, William Freije, and his son Rich‐
ard. ManWeb entered into an asset purchase agreement with 
2                                                      No. 16‐2840 

Freije in 2009. Freije was a small contractor specializing in re‐
frigeration and cold‐storage engineering for commercial and 
industrial projects. ManWeb was a larger company offering a 
wider range of contracting services, with the notable excep‐
tion, before it acquired Freije’s assets, of refrigeration projects 
such  as  cold‐storage  warehouses.  Freije’s  unionized  electri‐
cians were covered by a multiemployer pension plan. 
    The  Employee  Retirement  Income  Security  Act  of  1974 
(ERISA),  as  amended  by  the  Multiemployer  Pension  Plan 
Amendments Act of 1980 (MPPAA), establishes  withdrawal 
liability for employers leaving a multiemployer pension plan. 
29 U.S.C. § 1381. In this case, Freije withdrew from the Indi‐
ana Electrical Workers Benefit Fund (“the Fund”). The Fund 
assessed withdrawal liability of $661,978 against Freije. When 
Freije failed to pay, the Fund brought this action against both 
Freije and ManWeb as a successor in interest to Freije. Succes‐
sor liability can apply under the MPPAA when the purchaser 
had notice of the liability and there is continuity of business 
operations.  Upholsterers’  Int’l  Union  Pension  Fund  v.  Artistic 
Furniture of Pontiac, 920 F.2d 1323, 1329 (7th Cir. 1990). At this 
point, the only issue in the case is the claim against ManWeb 
based on successor liability. 
    The  district  court  granted  summary  judgment  for  Man‐
Web in 2013, finding it lacked notice of Freije’s withdrawal li‐
ability. In the first appeal, we remanded, finding that “Man‐
Web had sufficient pre‐acquisition notice of [Freije’s] contin‐
gent withdrawal liability to satisfy the federal successor lia‐
bility notice requirement.” Tsareff v. ManWeb Services, Inc., 794 
F.3d 841, 848 (7th Cir. 2015) (“ManWeb I”). On remand, the dis‐
trict  court  again  granted  summary  judgment  for  ManWeb, 
concluding that the Fund had not shown sufficient continuity 
No. 16‐2840                                                            3

of business operations to support successor liability. The Fund 
has appealed again. We find ourselves in respectful disagree‐
ment with our colleague on the district court. In the totality of 
relevant  circumstances,  ManWeb’s  purchase  of  and  use  of 
Freije’s  intangible  assets—its  name,  goodwill,  trademarks, 
supplier and customer data, trade secrets, telephone numbers 
and websites—and its retention of Freije’s principals to pro‐
mote ManWeb to existing and potential customers as carrying 
on  the  Freije  business  under  ManWeb’s  larger  umbrella, 
weigh more heavily in favor of successor liability than the dis‐
trict court recognized. We vacate the district court’s decision 
and remand for further consideration of this equitable deter‐
mination. 
I.  Undisputed Facts and Procedural Background 
     ManWeb is an Indianapolis company that now performs a 
range  of  industrial  construction  services.  In  August  2009, 
ManWeb  paid  $259,360  for  the  assets  of  Tiernan  &  Hoover, 
another,  much  smaller  Indianapolis  construction  company 
specializing  in  cold‐storage  facilities.  ManWeb  I,  794  F.3d  at 
843.  Tiernan  &  Hoover  did  business  under  the  name  The 
Freije Company, and like everyone else in this case, we refer 
to  it  as  Freije.  Freije  was  a  party  to  a  collective  bargaining 
agreement with International Brotherhood of Electrical Work‐
ers Local 481; ManWeb was non‐union. As a union employer, 
Freije contributed to the Fund and under the MPPAA was re‐
quired to pay withdrawal liability of $661,978 when it ceased 
operations.  See  ManWeb  I,  794  F.3d  at  843–44.  ManWeb  did 
not make any contributions to the Fund after its purchase of 
Freije. Id. at 844. 
4                                                      No. 16‐2840 

     A.  The Fund’s First Appeal 
     Neither Freije nor ManWeb made payments to satisfy the 
withdrawal  liability,  and  Freije  never  took  advantage  of  its 
right to seek review of the assessment amount or to challenge 
the assessment in arbitration. See 29 U.S.C. §§ 1399(b)(2)(A) & 
1401(a)(1).  The  assessment  therefore  became  due  when  the 
statutory deadline for contesting the liability passed. See 29 
U.S.C. § 1401(b). The Fund then filed this suit against Freije 
and added ManWeb as a defendant based on successor liabil‐
ity. See 29 U.S.C. §§ 1132(e)–(f) & 1451(c) (authorizing juris‐
diction).  Both  sides  filed  cross‐motions  for  summary  judg‐
ment. 
     The district court granted the Fund’s motion against Freije, 
finding that Freije owed the withdrawal liability assessment 
in  full.  The  district  court  also  held,  however,  that  ManWeb 
was  not  responsible  for  successor  liability,  and  the  court 
granted  ManWeb’s  motion  for  judgment  as  a  matter  of  law. 
Successor  liability  is  an  equitable  doctrine  and  is  imposed 
when “there exist sufficient indicia of continuity between the 
two companies and … the successor firm had notice of its pre‐
decessor’s liability.” Artistic Furniture, 920 F.2d at 1329. Find‐
ing that “it was impossible for ManWeb to have notice of any 
existing withdrawal liability,” the court found no successor li‐
ability without evaluating whether there was substantial con‐
tinuity of business operations. See ManWeb I, 794 F.3d at 845. 
    The  Fund  appealed  the  denial  of  successor  liability.  Be‐
cause successor liability is an equitable doctrine, our decision 
rested on an analysis of MPPAA policy goals that seek to en‐
sure “the responsibility for a withdrawing employer’s share 
of unfunded vested pension benefits is not shifted to remain‐
ing employers.” Id. at 846. We concluded that ManWeb had 
No. 16‐2840                                                            5

notice  of  Freije’s  contingent  withdrawal  liability.  Id.  at  848. 
That liability was included in the Asset Purchase Agreement 
and  financial  statements,  and  ManWeb  had  included  in  the 
agreement a provision trying expressly to disclaim that liabil‐
ity. We reversed and remanded for analysis of the continuity 
requirement. Id. at 850. 
    B.  Remand and the Current Appeal 
   On remand, the district court again found in favor of Man‐
Web on cross‐motions for summary judgment, this time find‐
ing  no  substantial  continuity  of  business  operations  from 
Freije to ManWeb. The district court evaluated five clusters of 
continuity  factors:  business  processes  and  services,  facilities 
and equipment, workforce, management and ownership, and 
customers. The court concluded that “ManWeb did not and 
has not continued [Freije’s] business without interruption or 
substantial change.” The court then addressed the balance of 
equities  and  found  that  the  factors  and  policies  weighed 
against successor liability. 
II.  Analysis 
    Summary judgment is appropriate only where there is no 
genuine issue of material fact and the moving party is entitled 
to a judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex 
Corp. v. Catrett, 477 U.S. 317, 322 (1986). We review de novo the 
district court’s grant of summary judgment. McDougall v. Pio‐
neer  Ranch  Ltd.  Partnership,  494  F.3d  571,  575  (7th  Cir.  2007). 
Here the material facts are not disputed. 
    A.  MPPAA Policy Goals and Successor Liability  
     Multiemployer pension plans are based on defined contri‐
butions and pay defined benefits. If one employer defaults on 
its  contributions,  whether  by  delinquency  or  withdrawal, 
6                                                         No. 16‐2840 

other employers must make up the difference to cover the de‐
fined benefits owed to participants. Artistic Furniture, 920 F.2d 
at 1327–28, citing Central States, Southeast and Southwest Areas 
Pension  Fund  v.  Gerber  Truck  Service  Inc.,  870  F.2d  1148,  1151 
(7th Cir. 1989). Unpaid contributions also result in the loss of 
investment income that could have been earned by the plan. 
Id. at 1328. Both types of losses put financial pressure on the 
remaining  employers  and  discourage  new  employers  from 
joining. The financial stability of the plan is put in jeopardy, 
and plan beneficiaries risk losing their pension benefits. 
   The  MPPAA  amended  ERISA  to  protect  multiemployer 
plans from these damaging consequences of withdrawal. See 
Pension Benefit Guaranty Corp. v. R.A. Gray & Co., 467 U.S. 717, 
723–25  (1984);  H.R.  Rep.  96‐869,  Part  1,  at  67–68,  75,  1980 
U.S.C.C.A.N.  2918,  2935–36.  In  enacting  the  MPPAA,  Con‐
gress  showed  “a  desire  to  (1)  relieve  the  financial  burden 
placed upon remaining contributors to a multiemployer fund 
when one or more of them withdraws from the plan; (2) avoid 
creating a severe disincentive to new employers entering the 
plan;  and  (3)  prevent  the  creation  of  funding  deficiencies.” 
ManWeb I, 794 F.3d at 845–46 (internal citations and quotation 
marks  omitted).  Withdrawal  liability,  a  company’s  share  of 
unfunded  vested  benefits,  is  imposed  on  an  employer  that 
ends its participation in a multiemployer plan. ManWeb I, 794 
F.3d  at  845;  Artistic  Furniture,  920  F.2d  at  1328.  The  House 
Committee on Education and Labor explained in enacting the 
MPPAA: “Employer withdrawal liability will help to insulate 
a plan from the adverse effects of a sustained decline in the 
contribution  base.”  H.R.  Rep.  96‐689,  Part  1,  at  67,  1980 
U.S.C.C.A.N. at 2395. Successor liability may be imposed to 
prevent other employers from having to make up the differ‐
ence left by employers who have left the fund without paying 
No. 16‐2840                                                       7

their liabilities but whose businesses continue. Artistic Furni‐
ture, 920 F.2d at 1328. (In extreme cases of plan failure, the fed‐
eral  Pension  Benefit  Guaranty  Corporation  may  be  called 
upon to make up shortfalls caused by withdrawing employ‐
ers who default on their obligations. See 29 U.S.C. § 1431.) 
     Asset  purchase  agreements  typically  provide  that  the 
buyer acquires the assets of the selling company but does not 
assume the seller’s liabilities. E.g., Chicago Truck Drivers, Help‐
ers  &  Warehouse  Workers  Union  (Independent)  Pension  Fund  v. 
Tasemkin, Inc., 59 F.3d 48, 49 (7th Cir. 1995); Artistic Furniture, 
920 F.2d at 1325; Travis v. Harris Corp., 565 F.2d 443, 446 (7th 
Cir. 1977). This general rule emerged under the common law 
to “maximize the fluidity of corporate assets,” Artistic Furni‐
ture, 920 F.2d at 1325, and ManWeb’s agreement to buy Freije’s 
assets tried to fit that mold. The general rule, however, is not 
absolute,  and  successor  liability  doctrine  provides  an  im‐
portant exception. It applies when “an employer … substan‐
tially assumes a predecessor’s assets, continues the predeces‐
sor’s  operations  without  interruption  or  substantial  change, 
and … has notice … at the time of acquisition.” Id. at 1326 (us‐
ing decisions under National Labor Relations Act to guide ap‐
plication of MPPAA); see also Tasemkin, 59 F.3d at 49 (observ‐
ing that this exception “protect[s] federal rights [and] effectu‐
ate[s] federal policies”). 
    Successor  liability  extends  throughout  federal  employ‐
ment law to protect federal statutory policies from corporate 
artifice. From its origins in enforcing the National Labor Re‐
lations Act, successor liability has served to vindicate policies 
articulated in, for example, Title VII of the Civil Rights Act of 
1964,  the  Fair  Labor  Standards  Act,  ERISA,  and  42  U.S.C. 
§ 1981, among others. See Golden State Bottling Co. v. N.L.R.B., 
8                                                           No. 16‐2840 

414 U.S. 168 (1973) (NLRA); Teed v. Thomas & Betts Power Solu‐
tions, L.L.C., 711 F.3d 763 (7th Cir. 2013) (FLSA); Artistic Furni‐
ture, 920 F.2d 1323 (MPPAA); Wheeler v. Snyder Buick, Inc., 794 
F.2d 1228 (7th Cir. 1986) (Title VII); Musikiwamba v. ESSI Inc., 
760 F.2d 740 (7th Cir. 1985) (§ 1981). 
    The issue of successor liability depends on the particular 
facts and the legal duties at stake, so, as the district court rec‐
ognized, a new employer or buyer of assets “may be a succes‐
sor for some purposes and not for others.” Howard Johnson Co., 
Inc.  v.  Detroit  Local  Joint  Executive  Bd.,  417  U.S.  249,  262  n.9 
(1974)  (holding  under  NLRA  that  purchaser  of  hotel  assets 
was not required to arbitrate with union about its decision not 
to hire all of seller’s employees). Decisions about successor li‐
ability require an equitable balancing of the national policies 
at stake and the interests of the affected parties. Resilient Floor 
Covering  Pension  Trust  Fund  Bd.  of  Trustees  v.  Michael’s  Floor 
Covering, Inc., 801 F.3d 1079, 1091 (9th Cir. 2015); ManWeb I, 
794 F.3d at 848; see also Artistic Furniture, 920 F.2d at 1326–27. 
    Successor liability under the MPPAA requires two distinct 
components:  notice  of  the  potential  liability  and  substantial 
continuity of the business. ManWeb I, 794 F.3d at 845, quoting 
Tasemkin, 59 F.3d at 49. In our prior opinion, we determined 
that ManWeb had notice, ManWeb I, 794 F.3d at 847, so we fo‐
cus  now  on  continuity.  Recognizing  the  ingenuity  often 
shown in reorganizing businesses and their assets, courts con‐
sider the totality of the circumstances to determine continuity, 
focusing on the particulars of the case and the nature of the 
liability  at  issue.  See  Fall  River  Dyeing  &  Finishing  Corp.  v. 
N.L.R.B., 482 U.S. 27, 43 (1987) (assessing business activities, 
workforce, working conditions, supervisors, production pro‐
cesses,  products,  and  customer  base  to  determine  successor 
No. 16‐2840                                                       9

liability under NLRA); Artistic Furniture, 920 F.2d at 1329 (as‐
sessing workforce,  supervisory  personnel,  plant, machinery, 
equipment,  products,  assumption  of  work  orders  and  war‐
ranty claims, and management to determine successor liabil‐
ity under MPPAA); Sullivan v. Running Waters Irrigation, Inc., 
739 F.3d 354, 358 (7th Cir. 2014) (assessing leadership, employ‐
ees, customers, office space, equipment, and services to deter‐
mine successor liability under ERISA); N.L.R.B. v. Jarm Enter‐
prises, Inc., 785 F.2d 195, 200 (7th Cir. 1986) (assessing business 
operations,  plant,  workforce,  job  positions,  working  condi‐
tions,  supervisors,  machinery,  equipment,  methods  of  pro‐
duction, and manufactured  product  or service  to  determine 
successor liability under NLRA). The Ninth Circuit’s opinion 
in Resilient Floor Covering provides a detailed and helpful re‐
view of the development of successor liability under a range 
of federal labor and employment laws. See 801 F.3d at 1088–
96. 
   B.  The “Big Buyer” Loophole? 
     In  arguing  for  lack  of  continuity  here,  ManWeb  empha‐
sizes several factors that we view quite differently. First, Man‐
Web argues, and the district court found, a lack of continuity 
in  the  business  services  offered  because  ManWeb,  before  it 
bought Freije’s assets, had not offered the industrial refriger‐
ation construction services that it offered after the purchase. 
ManWeb also points out, as did the district court, that the 13 
Freije employees who joined ManWeb comprised only a small 
fraction of ManWeb’s post‐purchase workforce. Third, Man‐
Web and the district court noted that only 1.3 percent of Man‐
Web’s overall electrical projects and less than 1 percent of its 
electrical work revenue came from completion of Freije’s cus‐
tomers’ contracts pending at the time of the purchase. 
10                                                     No. 16‐2840 

     The Fund argues that these aspects of the district court’s 
analysis  undermine  the  policies  of  the  MPPAA  by  creating 
what amounts to a “big buyer” loophole for successor liabil‐
ity, defeating a finding of continuity even where a large buyer 
in essence swallows a smaller seller whole and continues its 
business as part of the buyer’s business. We agree. Large buy‐
ers of assets should not escape successor liability just because 
of their size, yet the district court’s calculations logically point 
toward that result. Those calculations lose sight of the proper 
focus, which is the extent to which the predecessor company’s 
business continues after the asset purchase. 
    A hypothetical example with simple arithmetic illustrates 
the problem with ManWeb’s argument. Suppose Smith Com‐
pany  has  25  employees  and  Jones,  Inc.  has  475  employees. 
Jones  acquires  Smith’s  assets,  and  100  percent  of  the  Smith 
employees go to work for Jones. Under ManWeb’s arguments, 
however, the relevant number is just 5 percent—the propor‐
tion of Jones employees who are former Smith employees. Or 
consider  the  transfer  of  customers  and  revenue.  Suppose 
Smith has 25 customers and annual revenues of $25 million, 
while Jones has 475 customers and annual revenues of $475 
million. And suppose that all Smith customers and their rev‐
enue  move  their  business  to  Jones.  In  our  view,  that  would 
reflect complete continuity of the seller Smith’s business, even 
though its customers and revenues would be only 5 percent 
of the buyer’s business. 
    Although the numbers will never be so stark, this example 
shows why the totality‐of‐the‐circumstances analysis must fo‐
cus more on the proportion of the seller’s workforce, business, 
and customers that move to the buyer, regardless of the extent 
to  which  they  might  be  diluted  in  a  much  bigger  buyer’s 
No. 16‐2840                                                                 11

workforce, business, or customer base. The actual facts here 
are not as stark as the Smith–Jones hypothetical, but they are 
similar enough that we conclude the district court’s method 
was inappropriate and that the continuity factors must be re‐
evaluated.1 
      C.  Continuity of Business Operations  
    In the parties’ first appeal, we observed that “in light of the 
difficulty  of  the  successorship  question,  the  myriad  factual 
circumstances and legal contexts in which it can arise, and the 
absence of congressional guidance as to its resolution, empha‐

                                                 
      1 On this point, the district court relied on the analysis in the Ninth 

Circuit’s Resilient Floor Covering opinion. See 801 F.3d at 1098. As noted 
above, that opinion is helpful on a number of aspects of this case. In focus‐
ing on whether a majority of the new workforce previously worked for 
the old employer, however, Resilient Floor Covering drew from successor 
liability cases dealing with a new employer’s duty to bargain with the un‐
ion representing the old employer. Id., citing N.L.R.B. v. Jeffries Lithograph 
Co., 752 F.2d 459, 464 (9th Cir. 1985), and Fall River Dyeing, 482 U.S. at 46 
n.12, among other cases. When the question is whether employees of the 
new employer should be represented by the union from the old employer, 
that is surely the correct focus because of the majority rule that applies in 
choosing representation for collective bargaining. Otherwise successor li‐
ability could be used to impose a union on a large number of employees 
who do not support it. When the issue is different, such as whether the 
new  employer  should  take  on  the  withdrawal  liabilities  of  the  old  em‐
ployer, however, different considerations apply, and the risk of creating 
an arbitrary loophole for big buyers of assets should be avoided. The Sixth 
Circuit made this point persuasively in Grace v. USCAR, 521 F.3d 655, 672 
n.16 (6th Cir. 2008) (if continuity is measured by whether majority of new 
employer’s  employees  came  from  old  employer,  “then  any  large  entity 
that  absorbed  a  much  smaller  company  in  any  fashion  would  never  be 
considered to be a substantial continuation of the small company”), quot‐
ing district court opinion. 
12                                                      No. 16‐2840 

sis on the facts of each case as it arises is especially appropri‐
ate.” ManWeb I, 794 F.3d at 848, quoting Howard Johnson Co., 
417 U.S. at 256. This remains true in this second appeal. We 
find it most helpful to assess the continuity of relevant factors 
in six categories: ownership, physical assets, intangible assets, 
management and workforce, business services, and custom‐
ers. 
       1.  Continuity of Ownership. 
    There  was  no  shared  ownership  between  ManWeb  and 
Freije. We agree with the district court that there was no con‐
tinuity of ownership, and this factor does not support succes‐
sor liability for ManWeb. 
       2.  Continuity of Physical Assets. 
   ManWeb purchased Freije’s assets for $259,360. Not need‐
ing  the  physical  assets,  such  as  vehicles,  tools,  and  office 
equipment, ManWeb sold most of the property at auction and 
did not use it in the operation of its business. ManWeb also 
did  not  use  Freije’s  prior  location.  The  district  court  found 
these facts weigh against successor liability, and we agree. 
       3.  Continuity of Intangible Assets. 
    One may wonder, then, why ManWeb purchased the as‐
sets of a struggling company when it  had  no interest in the 
location, facilities, or physical assets. The answer is the Freije 
name.  The  Indianapolis  construction  industry  knew  the 
names of William and Dick Freije. Their reputations and the 
reputation of the company that bore their name were worth 
the  purchase  price  to  ManWeb  because  it  could  market  its 
business as a continuation of Freije’s business.  
No. 16‐2840                                                             13

    The  asset  purchase  agreement  gave  ManWeb  not  just 
physical equipment, which it did not need or want, but also 
the  Freije  trademark  and  tradename,  supplier  lists,  trade 
secrets,  contracts,  customer  lists  and  data,  telephone 
numbers,  and  internet  domain  names.  In  other  words, 
ManWeb purchased everything it needed to represent itself, 
or  at  least  a  part  of  itself,  as  the  continuation  of  the  Freije 
business. Immediately after the purchase, internet traffic from 
www.thefreijecompany.com was forwarded to ManWeb’s site. 
At  the  same  time,  ManWeb  had  Freije  telephone  lines  and 
mail forwarded to ManWeb’s office. Outgoing mail was sent 
on letterhead that had both The Freije Company logo and the 
ManWeb logo in an attempt “to retain as many customers” as 
possible,  according  to  ManWeb’s  owner.  In  short,  ManWeb 
immediately  began  using  Freije’s  goodwill  and  other 
intangible assets to hold and attract business. 
   ManWeb’s  owner,  Michael  Webster,  testified  that  he  ex‐
pected  to  gain  a  business  advantage  using  the  Freije  name, 
and ManWeb filed a Certificate of Assumed Business Name 
with the Indiana Secretary of State for “The Freije Company.” 
According to a former Freije owner, the “niche” market of in‐
dustrial  refrigeration  was  dominated  by  “word  of  mouth,” 
and  new  opportunities  came  about  not  through  advertising 
but  through  customers  in  the  industry  “network[ing]  with 
each other.” 
    When  ManWeb  bought  Freije’s  assets,  ManWeb  issued  a 
press release  describing the  transaction not  as an asset pur‐
chase but as an acquisition and merger. That is the language 
of continuity. Fourteen months after the asset purchase, Man‐
Web  started  doing  business  as  Freije  Engineered  Solutions, 
and phones were answered using the Freije name. At the time 
14                                                    No. 16‐2840 

of the district court’s decision several years after the execution 
of the asset purchase agreement, ManWeb was doing business 
as  Freije‐RSC  Engineered  Solutions.  ManWeb  even  tried  to 
appropriate the history of the Freije name and company. Man‐
Web started operations in 2003, but in 2012 (and even today), 
the  “History”  page  on  ManWeb’s  website  has  described  the 
company’s origins with the Freije family in 1959, the ManWeb 
acquisition in 2009, and ManWeb’s restructuring and rebrand‐
ing of its business as “Freije Engineered Solutions.” 
    The evidence shows that ManWeb bought Freije’s assets—
especially  the  assets  associated  with  goodwill  and  reputa‐
tion—in large part because it wanted to convince customers 
that it was, in fact, a continuation of the old Freije company. 
This  continuity  of  the  tradename  and  related  intangible  as‐
sets, together with the intention behind it, weighs strongly in 
favor of continuity of business operations. 
       4.  Continuity of Workforce. 
   Examining separately the categories of management, su‐
pervisors, and rank‐and‐file employees clarifies the extent of 
continuity and change to Freije’s business after the purchase 
agreement. 
           a.  Continuity of Management. 
    Three senior managers moved directly from Freije to Man‐
Web. Dick Freije, an original owner and a mechanical/refrig‐
eration  engineer,  brought  with  him  the  Freije  name  and  his 
personal reputation. At ManWeb he became Director and Re‐
frigeration Engineer. Michael Hoover, president of Freije, like‐
wise  became a Director and Refrigeration  Engineer at Man‐
Web. Gregory Taylor, previously vice president at Freije and 
a part owner, became the Business Development Manager for 
No. 16‐2840                                                         15

ManWeb. Manweb publicized these men’s employment with 
it to keep old Freije customers and attract new ones. This pub‐
licity  indicates  that  their  continuity  was  important  to  Man‐
Web, and like the district court, we find continuity of manage‐
ment. 
           b.  Continuity of Supervisors. 
     Three former  Freije  supervisors  were hired by ManWeb. 
However, there is no evidence as to the supervisory structure 
of ManWeb and how those former Freije supervisors fit into 
it. On this record, we agree with the district court and find no 
substantial continuity of supervisors. 
           c.  Continuity of Employee Workforce. 
     At  the  time  of  the  sale,  Freije  had  about  40  employees. 
Three were members of the electrical workers union. Thirteen 
of  the  forty  (33  percent  of  Freije’s  workforce)  were  hired  by 
ManWeb; the remainder left to seek work elsewhere. No for‐
mer  Freije  employees  who  were  employed  at  ManWeb  had 
been members of the union. After acquiring Freije and hiring 
thirteen of its employees, ManWeb’s total workforce had 238 
employees. In other words, former Freije employees made up 
5 percent of ManWeb’s workforce. 
    The  district  court  interpreted  these  numbers  as  showing 
minimal continuity of workforce. We disagree. As explained 
above, the district court’s approach focuses more on the con‐
tinuity of the pre‐purchase ManWeb business at the expense 
of examining the more critical degree of continuity of Freije’s 
business.  It  also  overlooks  the  big  buyer  problem.  Even  if 
ManWeb had hired Freije’s entire staff of 40, former Freije em‐
ployees would have amounted to just 15 percent of ManWeb’s 
16                                                     No. 16‐2840 

total  workforce.  When  a  large  company  like  ManWeb  pur‐
chases  a  small  company  like  Freije,  using  the  larger  com‐
pany’s workforce as the denominator of the relevant fraction 
will understate the continuity of the workforce. 
    The fact that one third of Freije’s workforce continued at 
ManWeb is not insignificant. In the big buyer context, a pur‐
chaser in the same general industry as the seller often will re‐
tain lower‐level staff performing substantially the same func‐
tions as those at the smaller company. More important in this 
context is the retention of key people such as Dick Freije and 
the  other  managers  who  went  to  work  for  ManWeb.  These 
workers possessed unique knowledge, skills, and abilities not 
present  in  ManWeb  before  the  purchase.  Their  presence  at 
ManWeb  signaled  continuity  to  customers  and  enabled  the 
Freije team that made the transition to ManWeb to offer that 
continuity of service to customers. 
    The district court emphasized the fact that no union em‐
ployees  went  to  work  for  ManWeb.  On  its  face,  this  would 
seem to indicate that the contribution base would not be dam‐
aged,  since  at  least  some  of  those  employees  went  to  other 
companies that were, presumably, contributing to the Fund. 
However,  the  district  court’s  emphasis  does  not  account  for 
the  fact  that  ManWeb  had  chosen  to  be  non‐union.  This  is 
what the MPPAA warns against: an employer who “stays in 
the industry but goes non‐union and ceases making payments 
to the plan.”  Resilient Floor Covering, 801 F.3d at  1094. Thus, 
we find that continuity of one third of Freije’s employees, in‐
cluding  the  continuity  of  key  individuals,  tends  to  indicate 
significant continuity of the workforce. 
No. 16‐2840                                                         17

       5.  Continuity of Business Services. 
    Before it acquired Freije’s assets, ManWeb already offered 
a broad array of engineering services. The record also shows, 
though, that ManWeb had consistently been unable to launch 
industrial  refrigeration  projects,  despite  being  a  national 
player in the market to design and build warehouses. Freije 
specialized in industrial refrigeration: “engineering, construc‐
tion,  and  service  for  cold  storage  facilities.”  Before  the  pur‐
chase, ManWeb was not doing refrigeration work in its pro‐
jects. After the purchase of Freije assets, ManWeb was able to 
include refrigeration services in its broader package of offer‐
ings. 
    The district court concluded that the narrow overlap be‐
tween  the  refrigeration  services  offered  by  Freije  and  the 
broad range of services offered by ManWeb weighed against 
a finding of successor liability. We disagree, and our disagree‐
ment on this point is again related to our reluctance to create 
a “big buyer” loophole for successor liability. When the over‐
lap is considered in light of the relative sizes of the businesses, 
the continuity of services comes into clearer focus. The over‐
lap in services is slight if we consider the fraction of ManWeb’s 
overall  post‐purchase  services  that  involved  refrigeration 
work. In addition to industrial refrigeration, the much larger 
ManWeb also provided services in engineering, installation, 
HVAC, plumbing, electrical, and security systems. The over‐
lap  is  complete, however, if we focus on  the fraction of ser‐
vices  previously  offered  by  Freije  (industrial  refrigeration) 
that  were  offered  by  ManWeb  after  the  purchase.  The  pur‐
poses  of  the  MPPAA  fit  better  with  the  second  perspective. 
There  was significant  continuity  of Freije’s  refrigeration ser‐
vices before and after the purchase. 
18                                                     No. 16‐2840 

       6.  Continuity of Customers. 
    As  part  of  the  asset  purchase  agreement  itself,  ManWeb 
agreed to  assume ongoing Freije  contracts. It also  agreed to 
assume Freije’s existing warranties. As part of its agreement 
to assume ongoing contracts, ManWeb agreed to use its work‐
force  to  complete  the  work,  but  Freije’s  owners  and  sellers 
would pay the cost of labor, material, rental, subcontracts, and 
an  hourly  burden  (overhead)  rate.  The  profits  of  the  work, 
however, were to go to Freije and to be applied toward Freije’s 
owners’ debts. 
    The district court concluded that this profits arrangement 
weighed against continuity. We disagree. ManWeb describes 
this  work  as  “part  of  [Freije’s]  wind  down”  and  as  separate 
from any “continuation of [Freije’s] work.” Yet whether it is 
labeled  part  of  the  wind‐down  or  not,  for  those  customers 
with ongoing contracts at the time of sale, a Freije employee 
showed up one day, and a ManWeb employee showed up the 
next, with no interruption in service or change in the contract. 
The result, if not the purpose, of the assumption of work and 
warranties  was  the  continuity  of  business  services  for  those 
customers. 
    ManWeb  has  also  argued  that  its  work  on  the  assumed 
contracts was “insignificant.” By its calculation, ManWeb per‐
formed  just  730  hours  of  electrical  work  related  to  the  as‐
sumed contracts in the twelve months following the purchase 
of Freije. This amounted to just 1.3 percent of ManWeb’s total 
electrical work in that period, and the revenue for that work 
was less than 1 percent of total revenue in that category for 
the year. Again, however, this analysis loses sight of Freije’s 
continuity of operations and uses the same focus on the size 
of the successor that would create the big buyer loophole. A 
No. 16‐2840                                                      19

more appropriate inquiry would examine the volume of the 
assumed work in comparison with the volume of work per‐
formed by Freije before the asset purchase. 
    The  district  court  found  no  evidence  that  ManWeb  re‐
ceived any new work from former Freije customers. The court 
recognized that ManWeb had hoped to keep Freije customers 
and to draw in new customers with the Freije name. The court 
interpreted ManWeb’s inability to accomplish those goals to 
mean that the policy concerns behind the MPPAA took on less 
significance.  If  Freije  customers  took  their  new  work  else‐
where,  the  court  reasoned,  the  contribution  base  could  not 
have been compromised. But that approach does not recog‐
nize the harm that a new non‐union competitor in the market‐
place can cause a multiemployer pension plan. For example, 
union‐shop contributors may have poached some of Freije’s 
customers, but competition from a new non‐union competitor 
may cause those unionized pension contributors to cut their 
quotes  to  customers, driving  down  the  contributors’  overall 
revenue  and  eventually  reducing  their  contributions  to  the 
plan. We are skeptical, in any event, that disappointed hopes 
should save ManWeb from successor liability. 
    While  success  in  capturing  the  seller’s  customers  is  cer‐
tainly one way to show customer continuity, it is not the only 
way. Customers choose and abandon service providers for in‐
numerable  reasons,  and  the  years  surrounding  the  2009  ac‐
quisition were fraught with upheaval due to the financial cri‐
sis, especially in construction‐related businesses. In our view, 
more  important  is  whether  the  company  made  attempts  to 
treat Freije’s customers as its own. See Resilient Floor Covering, 
801 F.3d at 1096 (“Where, however, the objective factors indi‐
cate that the new employer ‘ma[de] a conscious decision,’… 
20                                                       No. 16‐2840 

to take over the predecessor’s customer base, the equitable or‐
igins of the successor liability doctrine support the conclusion 
that  the  successor  must  pay  withdrawal  liability.”),  quoting 
Fall River Dyeing, 482 U.S. at 41. Again, ManWeb had no inter‐
est in Freije’s tangible assets, but wanted only the intangible 
assets that would allow it to carry forward the Freije business 
under its larger umbrella of contracting services. 
     Based on ManWeb’s treatment of Freije’s customers as its 
own through assumption of work and warranties as well as 
its  aggressive  attempts  to  use  Freije’s  goodwill  and  senior 
management  to  maintain  connections  with  Freije’s  former 
customers, we find that ManWeb’s objective actions sought to 
maintain continuity of Freije’s customers. That factor weighs 
substantially in favor of successor liability. 
      D.  Conclusion on Successor Liability 
    Successor liability is an equitable doctrine, so the district 
court’s balancing of the equities is reviewed for abuse of dis‐
cretion.  ManWeb  I,  794  F.3d  at  848;  E.E.O.C.  v.  Northern  Star 
Hospitality, Inc., 777 F.3d 898, 901 (7th Cir. 2015). An abuse of 
discretion can be established, though, when the district court 
based its holding on an erroneous view of the law. Ervin v. OS 
Restaurant Services, Inc., 632 F.3d 971, 976 (7th Cir. 2011); Bal v. 
Moyer, 883 F.2d 45, 46–47 (7th Cir. 1989). 
    We  have  explained  factor  by  factor  where  our  analysis 
agrees with and differs from the district court’s on the conti‐
nuity  of  business before  and after the asset  purchase agree‐
ment. With respect, we find that the district court’s approach 
was mistaken as a matter of law in ways that essentially invite 
the creation of an arbitrary exception for successor liability for 
No. 16‐2840                                                         21

big buyers and lose sight of the use of intangible assets to pre‐
sent the new business as continuing the old. The policy goals 
of the MPPAA—preventing increased financial burden on the 
remaining  employers,  disincentives  to  new  employers,  and 
fund insolvency—must guide courts in balancing the equities. 
ManWeb I, 794 F.3d at 845–46. Isolated individual factors must 
be  balanced  as  a  whole  to  determine  if  successor  liability  is 
appropriate. The presence or absence of any one factor “does 
not compel a particular conclusion.” Resilient Floor Covering, 
801 F.3d at 1091. 
    We have observed before that when “the successor com‐
pany knows about its predecessor’s liability, knows the pre‐
cise extent of that liability, and knows that the predecessor it‐
self would not be able to pay a judgment obtained against it, 
the  presumption  should  be  in  favor  of  successor  liability.” 
Worth  v.  Tyer,  276  F.3d  249,  260  (7th  Cir.  2001),  quoting 
E.E.O.C. v.  Vucitech, 842 F.2d  936, 945 (7th Cir. 1988). As  the 
Fund points out, ManWeb “was not an innocent purchaser” 
because it had notice of both the withdrawal liability and the 
fact that Freije’s other debts would prevent it from paying a 
judgment  against  it.  In  our  prior  decision  in  this  case,  we 
noted  that  Freije’s  “contingent  withdrawal  liability  was  ex‐
plicitly included” in the asset purchase agreement. ManWeb I, 
794 F.3d at 848. The asset purchase agreement also included 
an  indemnification  clause  to  protect  ManWeb  from  claims 
against  Freije,  including  withdrawal  liability.  That  Freije  is 
likely unable to satisfy that indemnification only serves to un‐
derscore the point that without a finding of successor liability 
the Fund will be injured by unpaid contributions. 
    The district court considered that competing with the pol‐
icy goals of the MPPAA was “the social interest in facilitating 
22                                                        No. 16‐2840 

the transfer of ‘corporate and other productive assets.’” The 
owners of Freije had debts for which they were personally li‐
able. Those debts were satisfied by the exact purchase price 
agreed to by ManWeb, while the deal was structured to leave 
the Fund on the outside looking in. We recognize that those 
specific  debts  were  able  to  be  satisfied  by  the  unimpeded 
transfer of assets, and that successor liability may pose an im‐
pediment to the transfer of corporate and other productive as‐
sets.  In  Artistic  Furniture,  however,  we  recognized  that  “the 
fact that the imposition of liability will have significant fiscal 
impact on a successor is not prohibitive.” 920 F.2d at 1327. 
    Ultimately,  equitable  balancing  remains  an  issue  within 
the sound discretion of the district court. Our disagreement 
with the district court’s legal analysis does not mandate that 
we substitute our own judgment on the weighing of these fac‐
tors  for  the  district  court’s  revised  judgment.  See  Lindquist 
Ford,  Inc.  v.  Middleton  Motors,  Inc.,  557  F.3d  469,  482–83  (re‐
manding for the district court to rebalance the equities where 
the court “oversimplified [an] aspect of the claim” and relied 
on  a  “too‐narrow  view  of  the  equitable  element”).  On  re‐
mand, the district court should reweigh the successor liability 
factors in light of the considerations we have identified. 
                               *     *     * 
   The  judgment  of  the  district  court  is  VACATED  and  the 
case is REMANDED to the district court for further proceed‐
ings consistent with this opinion. 
No. 16‐2840                                                            23 

    MANION,  Circuit  Judge,  concurring  in  the  judgment.  In 
order to apply successor liability on a buyer of assets, there 
must be “substantial continuity in the operation of the busi‐
ness before and after the sale.” Tsareff v. ManWeb Servs., Inc., 
794 F.3d 841, 845 (7th Cir. 2015) (quoting Chicago Truck Driv‐
ers,  Helpers  and  Warehouse  Workers  Union  (Indep.)  Pension 
Fund  v.  Tasemkin,  Inc.,  59  F.3d  48,  49  (7th  Cir.  1995)).  In  de‐
termining  whether  such  continuity  exists,  we  consider  the 
totality of the circumstances. See Fall River Dyeing & Finishing 
Corp. v. N.L.R.B., 482 U.S. 27, 43 (1987). I agree with the court 
that  the  district  court’s  treatment  of  some  of  those  circum‐
stances  got  the  relevant  analysis  backwards.  Rather  than 
consider how much of Freije’s business ManWeb carried on, 
the  district  court  measured  what  percentage  of  ManWeb’s 
ongoing  operations  were  formerly  Freije’s  operations.  Ac‐
cordingly,  I  concur  in  the  court’s  decision  to  send  the  case 
back  to  the  district  court  so  it  can  review  the  evidence  and 
re‐weigh the factors under the appropriate framework. 
    I  write  separately,  however,  to  note  my  disagreement 
with the court’s own analysis, namely its conclusion that the 
mere  fact  ManWeb  “made  attempts  to  treat  Freije’s  custom‐
ers  as  its  own,”  Maj.  Op.  at  19,  regardless  of  whether  those 
efforts resulted in any actual continuity of customers, weighs 
in  favor  of  imposing  $661,978  in  withdrawal  liability  on 
ManWeb.  I  believe  that  we  should  judge  based  on  results, 
not the parties’ ambitions. 
                                    I. 
   The entire reason we have successor liability in the multi‐
employer‐pension  context  is  to  prevent  a  company  from 
avoiding its obligations to a pension plan while carrying on 
business and taking up market share that formerly support‐
No. 16‐2840                                                      24 

ed the plan. See Resilient Floor Covering Pension Trust Fund Bd. 
of Trustees v. Michael’s Floor Covering, Inc., 801 F.3d 1079, 1090 
(9th  Cir.  2015)  (noting  how  an  employer  who  “stays  in  the 
industry but … ceases making payments to the plan” reduc‐
es the funds going into the plan by taking work that would 
otherwise go to plan‐supporting employers). That is not the 
situation  we  presently  have  before  us.  The  Fund  has  pre‐
sented no evidence to show that ManWeb, for all its efforts, 
actually  carried  on  Freije’s  business  with  Freije’s  customers 
in  any  meaningful  way.  Nevertheless,  the  court  dismisses 
ManWeb’s “disappointed hopes,” and says what matters “is 
whether [ManWeb] made attempts to treat Freije’s customers 
as  its  own,”  not  whether  ManWeb  succeeded  in  doing  so. 
Maj. Op. at 19. 
    The court supports this assertion with the following quo‐
tation  from  a  Ninth  Circuit  opinion:  “Where,  however,  the 
objective  factors  indicate  that  the  new  employer  ‘ma[de]  a 
conscious  decision,’ … to  take  over  the  predecessor’s  cus‐
tomer  base,  the  equitable  origins  of  the  successor  liability 
doctrine support the conclusion that the successor must pay 
withdrawal liability.” Id. at 23 (alterations in original) (quot‐
ing Resilient, 801 F.3d at 1096 (9th Cir. 2015)). That quote can’t 
support  the  weight  the  court  puts  on  it.  Indeed,  the  Ninth 
Circuit’s  reasoning  in  that  opinion  directly  contradicts  the 
court’s failed‐attempt reasoning here. The Ninth Circuit held 
that  whether  a  company  is  subject  to  successor  liability  is 
“determined in large part by whether the new employer has 
taken  over  the  economically  critical  bulk  of  the  prior  em‐
ployer’s customer base.” Id. at 1084. It is implausible that the 
Ninth Circuit would emphasize the importance of acquiring 
the  predecessor’s  customer  base  but  nevertheless  indicate 
No. 16‐2840                                                                    25 

that a company could be held liable just because it tried, un‐
successfully, to do so. 
    The court’s reasoning to the contrary in this case negates 
and discards the equitable bases of successor liability. While 
no one factor in the successor‐liability analysis is dispositive, 
there  is  no  fairness  in  imposing  liability  on  a  non‐plan  em‐
ployer simply because that employer tried, but failed, to con‐
tinue the business. Applying such a standard would inevita‐
bly  punish  asset  purchasers  for  making  business  decisions 
that  fail.  If  a  company  buys  another  company’s  assets,  tries 
to carry on the business, and succeeds, then equity may de‐
mand  the  imposition  of  successor  liability.  But  it  is  difficult 
to imagine a scenario where imposing liability on a company 
that  has  not  created  or  sold  a  product  or  service  under  the 
continued business in the market previously serviced by the 
plan participants could be equitable.1 In such a situation, the 
alleged  successor  has  taken  nothing  from  the  plan,  so  it 
should owe nothing to the plan. 
                                                    II. 
   The court’s opinion rightly avoids what it refers to as the 
“big buyer loophole,” but it ends up advocating for a “deep 
pocket  shakedown.”  Essentially,  the  court  suggests  that 
                                                 
      1  The  court  attempts  to  devise  such  a  scenario  by  suggesting  that 
even if a non‐plan employer does not capture any of a plan‐employer’s 
customer base, it could still affect the plan by causing plan employers to 
lower their rates to compete, thus reducing their revenues and ultimately 
their plan contributions. Maj. Op. at 19. However, even plan employers 
could  engage  in  similar  “price  wars”  among  themselves,  which  would 
have  the  same  revenue‐reducing  effects.  And  even  if  we  should  take 
such  attenuated  effects  into  account  in  the  equitable  analysis,  the  Fund 
presents no evidence that anything like that happened in this case. 
No. 16‐2840                                                      26 

ManWeb  should  pay  $661,978  in  withdrawal  liability  for 
something  there  is  no  evidence  it  took—the  bulk  of  Freije’s 
customer  base.  The  court  makes  this  suggestion  despite  its 
own  acknowledgment  that  it  should  not  “substitute  [its] 
own  judgment  on  the  weighing  of  [the]  factors  for  the  dis‐
trict court’s revised judgment.” Maj. Op. at 22. As the district 
court considers the successor‐liability factors anew in light of 
today’s decision, it should keep in mind that there are differ‐
ing opinions on how to weigh those factors, and that its de‐
cision need only rest within the bounds of discretion.